DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In “Certain aspects of the present disclosure generally relate to” in line 1 and “One example surge protection circuit generally includes…” in lines 3-4 do not comply with the above and should be avoided. 
Claim Objections
Claim 17 is objected to because it recites “The portable device of claim 1” (line 1) which should be corrected to read **The surge protection circuit of claim 1** in order to correct what seems to be a typographical error. Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kouno. (US 6,385,028).
claim 25, Kouno discloses a surge protection circuit (e.g. Fig. 13) comprising: 
an input node (e.g. node connected to drain of 100 in Fig. 13); 
an output node (e.g. node connected to source of 100 in Fig. 13); 
a transistor (e.g. 100 in Fig. 13) coupled between the input node (e.g. node connected to drain of 100 in Fig. 13) and the output node (e.g. node connected to source of 100 in Fig. 13); 
means for clamping (e.g. clamping voltage associated to 101 in Fig. 13) a voltage difference between a first voltage at the output node (e.g. voltage at node connected to source of 100 in Fig. 13) and a second voltage at a control node of the transistor (e.g. voltage at gate of 100 in Fig. 13) to a first clamping voltage (e.g. clamping voltage associated to 101 in Fig. 13) during an overvoltage condition (e.g. surge voltage); 
means for following (e.g. diode couple to 101 and source of 100 in Fig. 13) a third voltage at the input node (e.g. voltage at node connected to drain of 100 in Fig. 13) with the second voltage at the control node (e.g. voltage at gate of 100 in Fig. 13) when the third voltage (e.g. voltage at node connected to drain of 100 in Fig. 13) is higher than the second voltage (e.g. voltage at gate of 100 in Fig. 13)(see column 7, lines 2-6); and 
means for turning off (e.g. gate control unit in Fig. 13) the transistor (e.g. 100 in Fig. 13) during the overvoltage condition (e.g. surge voltage).
claim 26, Kouno discloses the surge protection circuit of claim 25 (e.g. Fig. 13), further comprising means for clamping (e.g. 102 in Fig. 13) the third voltage at the input node (e.g. voltage at node connected to drain of 100 in Fig. 13) to a second clamping voltage (e.g. clamping voltage associated to 102 in Fig. 13), the second clamping voltage (e.g. clamping voltage associated to 102 in Fig. 13) being higher (it is clear that is higher since there are more clamping zener diodes within 102 than 101 in Fig. 13) than the first clamping voltage (e.g. clamping voltage associated to 101 in Fig. 13).
Regarding claim 27, Kouno discloses the surge protection circuit of claim 25 (e.g. Fig. 13), wherein the first clamping voltage (e.g. clamping voltage associated to 101 in Fig. 13; for example 8V) is less than a breakdown voltage of the transistor (e.g. breakdown voltage of 100 in Fig. 13; for example 40V)(see column 3, line 42-59).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US 2003/0021073) in view of Veselic (US 2020/0112253).
claim 1, Nagata discloses a surge protection circuit (e.g. Fig. 1) comprising: 
an input node (e.g. 102 in Fig. 1); 
an output node (e.g. 101 in Fig. 1); 
a reference potential node (e.g. 103 in Fig. 1); 
a transistor (e.g. 111 in Fig. 1) coupled between the input node (e.g. 102 in Fig. 1) and the output node (e.g. 101 in Fig. 1); 
a diode device (e.g. 117 in Fig. 1) having an anode (e.g. anode of 117 in Fig. 1) coupled to the input node  (e.g. 102 in Fig. 1) and a cathode (e.g. cathode of 117 in Fig. 1) coupled to a control node of the transistor (e.g. gate of 111 in Fig. 1); and 
a first switch (e.g. 115 in Fig. 1) coupled between the control node of the transistor (e.g. gate of 111 in Fig. 1) and the reference potential node (e.g. 103 in Fig. 1).
However, Nagata appears to fail to expressly disclose a voltage-clamping circuit  coupled between the output node and the control node.
Veselic teaches a voltage-clamping circuit (e.g. voltage-clamping circuit within Over-Voltage Protection Circuitry in Fig. 6; for details refer to voltage-clamping circuit comprising a forward-biased diode and a zener diode, and connected between terminals GATE and OUT in page 5 of datasheet LC4360-1/LTC4360-2) coupled between the output node (e.g. common node of Q1, Q2, Q8-D4, R6 and OUT terminal of Over-Voltage Protection Circuitry in Fig. 6; OUT in  and the control node (e.g. gate of Q1 in Fig. 6; GATE terminal of Over-Voltage Protection Circuitry in Fig. 6; GATE in page 5 of datasheet LC4360-1/LTC4360-2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate a voltage-clamping circuit into the surge protection circuit of Nagata, as taught by Veselic, for the advantage of protecting the transistor within the surge protection circuit against a voltage transient, thus enhancing the reliability of the surge protection circuit  (US 6,385,028; column 2, lines 1-2, column 6, lines 19-32, column 7, lines 7-19, 45-60). 
Regarding claim 2, Nagata and Veselic teach all the claim limitations as applied above (see rejection of claim 1). In addition, Veselic teaches the surge protection circuit (e.g. Q1 and Over-Voltage Protection Circuitry in Fig. 6; per paragraph [0062] for configuration details of the Over-Voltage Protection Circuitry refer to attached datasheet LC4360-1/LTC4360-2), further comprising a transient voltage suppressor (TVS) (e.g. TVS within Over-Voltage Protection Circuitry in Fig. 6; for details refer to TVS connected between terminals IN and ground via 1.8M resistor in page 5 of datasheet LC4360-1/LTC4360-2) coupled to the input node  (e.g. common node of VBUS, C3, Q1 and IN terminal of Over-Voltage Protection Circuitry in Fig. 6; IN in page 5 of datasheet LC4360-1/LTC4360-2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate a transient voltage 
Regarding claim 3, Nagata and Veselic teach all the claim limitations as applied above (see rejection of claim 2). In addition, Veselic teaches the surge protection circuit (e.g. Q1 and Over-Voltage Protection Circuitry in Fig. 6; per paragraph [0062] for configuration details of the Over-Voltage Protection Circuitry refer to attached datasheet LC4360-1/LTC4360-2), wherein the TVS comprises a transient- voltage-suppression diode having an anode coupled to the reference potential node and a cathode coupled to the input node (e.g. TVS within Over-Voltage Protection Circuitry in Fig. 6; for details refer to TVS connected between terminals IN and ground via 1.8M resistor in page 5 of datasheet LC4360-1/LTC4360-2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate a transient voltage suppressor into the surge protection circuit of Nagata, as taught by Veselic, for the advantage of enhancing the reliability of the surge protection circuit by preventing circuitry from being unduly stressed and damaged during an overvoltage event (US 8,139,329; column 4, lines 55-60). 
Regarding claim 4, Nagata and Veselic teach all the claim limitations as applied above (see rejection of claim 1). In addition, Nagata discloses the surge protection circuit (e.g. Fig. 1), further comprising: a charge pump (e.g. 109 in Fig. 1) having (e.g. input of 109 coupled to 104 in Fig. 1) and an output (e.g. output of 109 outputting Vc in Fig. 1), the input of the charge pump (e.g. input of 109 coupled to 104 in Fig. 1)being coupled to the output node of the surge protection circuit (e.g. 101 in Fig. 1); and a second switch (e.g. 110 in Fig. 1) coupled between the output of the charge pump (e.g. output of 109 outputting Vc in Fig. 1)and the control node of the transistor (e.g. gate of 111 in Fig. 1).
Regarding claim 5, Nagata and Veselic teach all the claim limitations as applied above (see rejection of claim 4). In addition, Nagata discloses the surge protection circuit (e.g. Fig. 1), further comprising logic (e.g. 113 and a controller (not shown) in Fig. 1) configured to: close the first switch (e.g. 115 in Fig. 1) when a voltage at the input node (e.g. Vo in Fig. 1) exceeds a threshold voltage (e.g. Vr in Fig. 1); and open the second switch (e.g. 110 in Fig. 1) when the voltage at the input node (e.g. Vo in Fig. 1) exceeds the threshold voltage (e.g. Vr in Fig. 1).
Regarding claim 6, Nagata and Veselic teach all the claim limitations as applied above (see rejection of claim 5). In addition, Nagata discloses the surge protection circuit (e.g. Fig. 1), wherein the logic (e.g. 113 and a controller (not shown) in Fig. 1) is further configured to: open the first switch (e.g. 115 in Fig. 1)  when the voltage at the input node (e.g. Vo in Fig. 1) is below the threshold voltage (e.g. Vr in Fig. 1); and close the second switch (e.g. 110 in Fig. 1) when the voltage at the input node (e.g. Vo in Fig. 1) is below the threshold voltage (e.g. Vr in Fig. 1).
claim 7, Nagata and Veselic teach all the claim limitations as applied above (see rejection of claim 1). In addition, Veselic teaches the surge protection circuit (e.g. Q1 and Over-Voltage Protection Circuitry in Fig. 6; per paragraph [0062] for configuration details of the Over-Voltage Protection Circuitry refer to attached datasheet LC4360-1/LTC4360-2), wherein the voltage-clamping circuit comprises one or more Zener diodes (e.g. voltage-clamping circuit within Over-Voltage Protection Circuitry in Fig. 6; for details refer to voltage-clamping circuit comprising a forward-biased diode and a zener diode, and connected between terminals GATE and OUT in page 5 of datasheet LC4360-1/LTC4360-2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate a voltage-clamping circuit into the surge protection circuit of Nagata, as taught by Veselic, for the advantage of protecting the transistor within the surge protection circuit against a voltage transient, thus enhancing the reliability of the surge protection circuit  (US 6,385,028; column 2, lines 1-2, column 6, lines 19-32, column 7, lines 7-19, 45-60). 
Regarding claim 8, Nagata and Veselic teach all the claim limitations as applied above (see rejection of claim 7). In addition, Veselic teaches the surge protection circuit (e.g. Q1 and Over-Voltage Protection Circuitry in Fig. 6; per paragraph [0062] for configuration details of the Over-Voltage Protection Circuitry refer to attached datasheet LC4360-1/LTC4360-2), wherein the voltage-clamping circuit further comprises one or more forward-biased diodes coupled in series with the one or more Zener diodes (e.g. voltage-clamping a forward-biased diode and a zener diode, and connected between terminals GATE and OUT in page 5 of datasheet LC4360-1/LTC4360-2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate a voltage-clamping circuit into the surge protection circuit of Nagata, as taught by Veselic, for the advantage of protecting the transistor within the surge protection circuit against a voltage transient, thus enhancing the reliability of the surge protection circuit  (US 6,385,028; column 2, lines 1-2, column 6, lines 19-32, column 7, lines 7-19, 45-60). 
Regarding claim 10, Nagata and Veselic teach all the claim limitations as applied above (see rejection of claim 1). In addition, Nagata discloses the surge protection circuit (e.g. Fig. 1), wherein: the transistor (e.g. 111 in Fig. 1) comprises an n-channel metal-oxide-semiconductor field-effect transistor having a drain, a source, and a gate; the drain (e.g. drain of 111 in Fig. 1) is coupled to the output node of the surge protection circuit (e.g. 101 in Fig. 1); the source (e.g. source of 111 in Fig. 1) is coupled to the input node of the surge protection circuit (e.g. 102 in Fig. 1); and the gate comprises the control node of the transistor (e.g. gate of 111 in Fig. 1).
Regarding claim 11, Nagata and Veselic teach all claim limitations as applied above (see rejection of claim 1). Nagata and Veselic discloses the claimed invention except for wherein the diode device comprises a diode-connected transistor.  It would have been an obvious matter of design choice to configure the diode device as a diode-
Regarding claim 12, Nagata and Veselic teach all the claim limitations as applied above (see rejection of claim 1). In addition, Nagata discloses the surge protection circuit (e.g. Fig. 1), wherein the transistor (e.g. 111 in Fig. 1) comprises a body diode (e.g. 112 in Fig. 1) having an anode (e.g. anode of 112 in Fig. 1) coupled to the input node (e.g. 102 in Fig. 1) and a cathode (e.g. cathode of 112 in Fig. 1) coupled to the output node (e.g. 103 in Fig. 1).
Regarding claim 13, Nagata and Veselic teach all the claim limitations as applied above (see rejection of claim 1). In addition, Nagata discloses a power management integrated circuit (PMIC) (e.g. 100 in Fig. 1) comprising at least a portion of the surge protection circuit of claim 1 (see Fig. 1).
Regarding claim 14, Nagata and Veselic teach all the claim limitations as applied above (see rejection of claim 1). In addition, Veselic teaches a portable device (per paragraph [0002] a portable device such a mobile device or computer) comprising the surge protection circuit of claim 1 (e.g. surge protection circuit of the combination of Fig. 1 of Nagata and Fig. 6 of Veselic), the portable device (per paragraph [0002] a portable device such a mobile device or computer) further comprising: a battery (e.g. Battery in Fig. 6 of Veselic analogous to battery 1 in Fig. : and a battery-charging circuit (e.g. battery charging circuit comprising Buck-Boost Switch Control Circuitry, Q8-D4, Q7-D3, L1, C1, R3-R4, Q6-D2, U3 and Vref in Fig. 6) having an input (e.g. source of Q8 and cathode of D4 in Fig. 6) coupled to the output node of the surge protection circuit (e.g. common node of Q1, Q2, Q8-D4, R6 and OUT terminal of Over-Voltage Protection Circuitry in Fig. 6) and having an output (e.g. common node of C1, R3 and Q6-D2 in Fig. 6) coupled to the battery (e.g. Battery in Fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the surge protection circuit of the combination of Nagata and Veselic into a portable device, as taught by Veselic, as matter of intended use and for having a fast, efficient and safety reliable charging solution for such portable device (Veselic; paragraph [0003], lines 1-2).  
Regarding claim 16, Nagata and Veselic teach all the claim limitations as applied above (see rejection of claim 14). In addition, Veselic teaches the portable device (per paragraph [0002] a portable device such a mobile device or computer), wherein the battery-charging circuit (e.g. battery charging circuit comprising Buck-Boost Switch Control Circuitry, Q8-D4, Q7-D3, L1, C1, R3-R4, Q6-D2, U3 and Vref in Fig. 6) is implemented as a buck converter (e.g. buck converter comprising Buck-Boost Switch Control Circuitry, Q8-D4, Q7-D3, L1 in C1 in Fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the surge protection circuit 
Regarding claim 17, Nagata and Veselic teach all the claim limitations as applied above (see rejection of claim 1). In addition, the surge protection circuit (e.g. Fig. 1), further comprising a resistive element (e.g. 116 in Fig. 1) coupled between the control node of the transistor (e.g. gate of 111 in Fig. 1) and the first switch (e.g. 115 in Fig. 1).
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US 2003/0021073) in view of Veselic (US 2020/0112253), further in view of Kouno (US 6,385,028).
Regarding claim 9, Nagata and Veselic teach all the claim limitations as applied above (see rejection of claim 1). However, Nagata and Veselic appear to fail to expressly disclose the surge protection circuit, wherein a clamping voltage of the voltage-clamping circuit is less than a breakdown voltage of the transistor.
Kouno teaches the surge protection circuit (e.g. Fig. 1), wherein a clamping voltage of the voltage-clamping circuit (e.g. clamping voltage associated to 56 and 59 in Fig. 1) is less than a breakdown voltage of the transistor (e.g. breakdown voltage of 52 in Fig. 1)(see column 6, lines 19-32, column 7, lines 7-19, 45-60).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the voltage-clamping circuit of the surge protection circuit of the combination Nagata of Veselic to have a clamping 
Regarding claim 15, Nagata and Veselic teach all the claim limitations as applied above (see rejection of claim 14). However, Nagata and Veselic appear to fail to expressly disclose the portable device of claim 14, wherein a clamping voltage of the voltage- clamping circuit is less than a breakdown voltage of the transistor and wherein the clamping voltage of the voltage-clamping circuit is greater than a charged voltage of the battery.
Kouno teaches the surge protection circuit (e.g. Fig. 1), wherein a clamping voltage of the voltage-clamping circuit (e.g. clamping voltage associated to 56 and 59 in Fig. 1) is less than a breakdown voltage of the transistor (e.g. breakdown voltage of 52 in Fig. 1)(see column 6, lines 19-32, column 7, lines 7-19, 45-60).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the voltage-clamping circuit of the surge protection circuit of the combination Nagata of Veselic to have a clamping voltage lower than the breakdown voltage of the transistor, as taught by Kouno, for the advantage of protecting the transistor within the surge protection circuit against a voltage 
However, Nagata, Veselic and Kouno appear to fail to expressly disclose wherein the clamping voltage of the voltage-clamping circuit is greater than a charged voltage of the battery.
Nagata, Veselic and Kouno discloses the claimed invention except for wherein the clamping voltage of the voltage-clamping circuit is greater than a charged voltage of the battery. It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein the clamping voltage of the voltage-clamping circuit is greater than a charged voltage of the battery, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The ordinary artisan would have been motivated to modify the surge protection circuit of the combination of Nagata, Veselic and Kouno in the manner set forth above for the purpose of providing a more complete description of the invention.  
Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 8,139,329) in view of Kouno (US 6,385,028).
Regarding claim 18, Martin discloses a method for surge protection of a circuit (e.g. Fig. 2; column 3, line 42-column 6, line 26), comprising: 
(e.g. 250 in Fig. 2), coupled between an input node (e.g. 215 in Fig. 2) and an output node (e.g. 206 in Fig. 2) of a surge protection circuit, in an off state during an overvoltage condition at the input node (e.g. 215 in Fig. 2)(see column 4, lines 39-47); 
based on a first voltage at the input node (e.g. VIN in Fig. 2) falling with respect to a second voltage at the output node (e.g. Vcc in Fig. 2 ) during the overvoltage condition; and 
turning on the transistor (e.g. 250 in Fig. 2) when a voltage difference between the third voltage at the control node (e.g. voltage at gate of 250 in Fig. 2) and the first voltage at the input node (e.g. VIN in Fig. 2) reaches a threshold voltage of the transistor (e.g. turn-on voltage of 250 in Fig. 2) to discharge the second voltage at the output node (e.g. VCC in Fig. 2) through the transistor (e.g. 250 in Fig. 2).
However, Martin appears to fail to expressly disclose based on the first voltage at the input node falling with respect to a second voltage at the output node during the overvoltage condition, clamping a voltage difference between the second voltage at the output node and a third voltage at a control node of the transistor to a first clamping voltage. 
Kouno teaches clamping a voltage difference between the second voltage at the output node (e.g. source voltage of 52 in Fig. 1) and a third voltage at a control node of the transistor (e.g. gate voltage of 52 in Fig. 1) to a first clamping voltage (e.g. clamping voltage associated to 56 and 59 in Fig. 1). 
 based on the first voltage at the input node falling with respect to a second voltage at the output node during the overvoltage condition, clamping a voltage difference between the second voltage at the output node and a third voltage at a control node of the transistor to a first clamping voltage; and turning on the transistor when a voltage difference between the third voltage at the control node and the first voltage at the input node reaches a threshold voltage of the transistor to discharge the second voltage at the output node through the transistor, for the advantage of protecting the transistor within the surge protection circuit against a voltage transient, thus enhancing the reliability of the surge protection circuit  (Kouno; column 2, lines 1-2, column 6, lines 19-32, column 7, lines 7-19, 45-60). 
Regarding claim 19, Martin and Kouno teach all the claim limitations as applied above (see rejection of claim 18). In addition, Kouno teaches the method, wherein the first clamping voltage is set by a voltage-clamping circuit (e.g. clamping voltage associated to 56 and 59 in Fig. 1) coupled between the output node of the surge protection circuit (e.g. source of 52 in Fig. 1) and the control node of the transistor (e.g. gate of 52 in Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to  incorporate a voltage-clamping circuit into the surge protection circuit of Martin, as taught by Kouno, for the advantage of protecting the transistor within the surge protection circuit against a voltage transient, thus 
Regarding claim 20, Martin and Kouno teach all the claim limitations as applied above (see rejection of claim 18). In addition, Kouno teaches the method, wherein the first clamping voltage (e.g. clamping voltage associated to 56 and 59 in Fig. 1) is less than a breakdown voltage of the transistor (e.g. breakdown voltage of 52 in Fig. 1)(see column 6, lines 19-32, column 7, lines 7-19, 45-60).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate a voltage-clamping circuit into the surge protection circuit of Martin, as taught by Kouno, for the advantage of protecting the transistor within the surge protection circuit against a voltage transient, thus enhancing the reliability of the surge protection circuit  (Kouno; column 2, lines 1-2, column 6, lines 19-32, column 7, lines 7-19, 45-60). Furthermore, it would be obvious for one skilled in the art that using a clamping voltage lower than the breakdown voltage of the transistor will assure avoiding taking it to the limit and possibly damaging it. 
Regarding claim 21, Martin and Kouno teach all the claim limitations as applied above (see rejection of claim 18). In addition, Martin discloses the method (e.g. Fig. 2; column 3, line 42-column 6, line 26), further comprising: 
determining that the first voltage at the input node (e.g. VIN in Fig. 2) has exceeded an overvoltage threshold voltage (e.g. 240 in Fig. 2); 
based on the determination, turning off the transistor (e.g. 250 in Fig. 2) to start the overvoltage condition (e.g. OV_SENSE in Fig. 2); and 
(e.g. VIN in Fig. 2) to a second clamping voltage (e.g. clamping voltage associated to 230 in Fig. 2) based on turning off the transistor (e.g. 250 in Fig. 2) (see column 4, lines 39-60).
Regarding claim 22, Martin and Kouno teach all the claim limitations as applied above (see rejection of claim 21). In addition, Martin discloses the method (e.g. Fig. 2; column 3, line 42-column 6, line 26), wherein the second clamping voltage is set by a transient voltage suppressor (e.g. clamping voltage associated to 230 in Fig. 2) coupled to the input node (e.g. 215 in Fig. 2).
Regarding claim 23, Martin and Kouno teach all the claim limitations as applied above (see rejection of claim 21). In addition, Martin discloses the method (e.g. Fig. 2; column 3, line 42-column 6, line 26), wherein turning off the transistor (e.g. 250 in Fig. 2) comprises opening a switch (e.g. 225 in Fig. 2) coupled between the control node of the transistor (e.g. gate of 250 in Fig. 2) and a reference potential node (e.g. ground in Fig. 2) for the surge protection circuit (e.g. Fig. 2) (see column 4, lines 39-47).
Regarding claim 24, Martin and Kouno teach all the claim limitations as applied above (see rejection of claim 18). In addition, Kouno teaches the method, wherein the third voltage at the control node (e.g. voltage at gate of 52 in Fig. 1) follows the first voltage at the input node (e.g. node connected to drain of 52 in Fig. 1)  during the overvoltage condition due to a diode device (e.g. 58 in Fig. 1) having an anode (e.g. anode of 58 in Fig. 1) coupled to the input (e.g. node connected to drain of 52 in Fig. 1) and a cathode (e.g. cathode of 58 in Fig. 1) coupled to the control node (e.g. gate of 52 in Fig. 1) until the clamping to the first clamping voltage (e.g. clamping voltage associated to 56 and 59 in Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate a diode device into the surge protection circuit of Martin, as taught by Kouno, for the advantage of preventing undesired backflow current from the gate terminal to the drain terminal when the transistor is turned on (Kouno; column 7, lines 2-4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-


/I. L./
Examiner, Art Unit 2839



	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839